         Case 1:19-cv-04228-JGK Document 35 Filed 04/23/20 Page 1 of 2




                                                  600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                                SAMUEL G. DOBRE
                                                                                                   sdobre@bsk.com
                                                                                                    P: 646.253.2320
                                                                                                    F: 646.253.2377
April 22, 2020

VIA ELECTRONIC CASE FILING
Hon. John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

                 Re:   Kiran Vuppala v. Hawkins New York, LLC et al.
                       Civil Action No. 1:19-cv-04228

Dear Judge Koeltl:

         Please be advised that we represent Defendants Hawkins New York, a New York limited
liability Company d/b/a Hawkins New York and Angela Kueken, in the above-captioned action.
Due to the continuing health crisis caused by the COVID-19 pandemic, and the economic effects
it is causing to businesses open to the public, including detrimental effects to the business
involved in this matter, Defendants respectfully request that the Court grant a sixty (60) day stay
of all deadlines and/or conferences in this matter.

       Current deadlines and conferences include the Initial Conference scheduled for May 5,
2020. Thank you for your consideration of this request.

       If this meets with Your Honor’s approval, the Parties respectfully request you please “So
Order” where indicated below.

Respectfully Submitted,                             The May 5, 2020 conference is canceled. The case is
                                                    stayed for 60 days. The parties should provide the Court
BOND, SCHOENECK & KING, PLLC                        with a Rule 26(f) report by June 1, 2020.
                                                    SO ORDERED.
                                                                                     /s/ John G. Koeltl
                                                                                            .                           .




                                                    New York, NY                       John G. Koeltl
Samuel G. Dobre                                     April 23, 2020                         U.S.D.J.




                                                                                                   170875.1 4/22/2020
        Case 1:19-cv-04228-JGK Document 35 Filed 04/23/20 Page 2 of 2



cc:   B. Bradley Weitz, Esq.
      The Weitz Law Firm P.A.
      Bank of America Building
      18305 Biscayne Blvd., Suite 214
      Aventura, FL 33160




                                        2                        170875.1 4/22/20201
